Title: Enclosure: Tench Coxe’s Notes on Jefferson’s Draft Report on Commerce, [5 February 1793]
From: Coxe, Tench
To: Jefferson, Thomas


EnclosureTench Coxe’s Notes on Jefferson’s
Draft Report on Commerce

[5 Feb. 1793]

Notes on the Report of the Secretary of State, made in consequence of the reference of the House of Representatives of the day of 1791

 
  

[pa]ge
1
1
 Nations—substitute Countries—or change the words “Spain&ca.”



2
 
Quere the difference between Breadstuff and meals


page
2
1
its Dominions—to prevent mistakes might be inserted as aboveso of the rest.



3
1
 The Tonnage of last year from the French Islands must be much reduced—but the exchange of supplies of American produce & foreign Merchandise with them for returns of Sugar, Coffee &ca., have been very great, and highly beneficial to the United States. We have even shipt large quantities of them to foreign Countries. It is best however and fair to bottom the report upon the preceding state of things—that is upon the french laws in times of order.




2
 Spain receives also grain, I believe.


page
4
1
 They do not obtain from us any of the advantages of a circuitous foreign Trade—and this applies to France and Portugal.




2
 —”—




3
 Does France receive our Bread Stuff. How is it in the new Tariff?


page
5
1
 It would be more generally understood, if the words (nearly equal to the same Number of Cents) were added.




2
 Did not Tobacco pay duty at places other than the free Ports?




3
 What is supposed to be the reason of this.


page
6.
1.
 Incidental to the legal mode of securing the collection of the Duty—and not to the Commerce of the Article.



6
2
 Pickled meats’—or wet provisions—for Bacon is salted provisions: the Merchants term is wet provisions.




3
 are 50/. Sterling the limited price




4
 Will it not be well to strike out the word “even” and




5
 to insert after “purchased” the words—and Navigated—


page
6
6
 an equal participation of the privilege—for there are foreign Goods which no ship can carry to Britain.


page
6& 7
1
 Quere—The Aspect in which this is presented—Does the mode of proceeding arise from favor or the reverse, or from caution in a new and particular Case—Quere—Does the report of the privy Council explain the principle.

 A Question may be raised whether this may not be deemed too


page
7
3
 strong? I think not, for if a serious possibility of changes were not contemplated, why should the power to make them be purposely created in a manner very Questionable in a Government possessing even the portion of freedom that is to be found in the British.


page
8
1
 What are the duties in Holland on grain Spirits, and on what Authority are they ascertained. I understand they are not mentioned in their Tariffs.




2
 What details are known of the exports of our produce from the Dutch Netherlands to foreign Markets. Germany takes some, but the Amsterdam and Rotterdam are among the natural portals of Germany, and we take many goods through those two Cities from Germany. They are so far, as it were, mere market Houses and among the most natural ones.


page
9
1
 Is it known why the Danes prohibit our Indigo producing none, and not having any Indian ports from whence they can obtain it—This appears to be a great misconception of their own Interests. I suspect it must be the fruit of some Monopoly, or the consequence of some law passed before our Independency. I believe from some such laws our Ships or produce, or manufactures, or all are on a worse footing than those of some other Nations in their European Ports.





2
 If the divisions of a dollar intended by the figures .6 and .25 are Cents the passage may be more generally understood by expressing them so.




3
 To avoid mistakes this perhaps had best be changed for “meats.”




4
 more unfavorable to us and to them.


page
10
1
 Do not the laws and practice of the European Kingdoms run in the same line. Will it not be argued that Individuals and Nations in their political relations are often considered differently from what would prevail in a state of Nature—and that the laws of nature cannot apply absolutely either to associated Man—or to associated Bodies (or Nations) of Men—Yet a modification of this clause may be preferable to striking it out.




2
 May not the words “from time to time” be properly exchanged for—occasionally.


Page.
10.
3.
 Live stock and live provisions.


page.
11.
1.
 Livres of the Colonies.




2.
 As free as theirs.




3.
 Live stock and live provisions.




4.
 Quere, as to this limitation.




5.
 grain vizt. indian Corn, oats &ca.




6.
 as is all intercourse in our vessels.




7.
 It is required I believe by the British Kings proclamation that all importations and exportations shall be made by British subjects, which prevents our being factors in their West India Islands, but I do not know of anything which prevents our being Merchants there, tho’ the factorage line is all that we desire or should pursue. In Britain and Ireland we may be Merchants as well as factors.




8.
 should not this be unmanufactured.




9.
 Qu: freely.


page.
12.
1.
 Our grain requires to be specially mentioned in this summary.




2.
 The footing of our intercourse with Ireland is more favorable than that with Britain and appears to require notice (W. Knox.)




3.
 Ships built in the United States may be used in the Trade between the British European Dominions and the United States, I think.5




4.
 Are prohibited by France and received under temporary colonial laws relaxing those of the dominant Country.




5.
 but long after the peace our Vessels and the French participated equally in the carrying trade between the United States, and their Dominions in Europe and the West Indies. We laid a duty of ⅌10 Cent advance on our impost, and upon their Vessels an extra tonnage of 44 Cents. They followed with the extra duty on Tobacco since reduced to    livres.


Page.
14.
2.
 Will it not be well to omit “and vexations”—and to say—numerous restrictions rigidly executed.




15.
1.
 general “peace.”



16.
1.
 May.



17.
1.
 Note the State Governments 1 and 1.2. See former note.



18.
1
 or impose a duty on their Negociations.




2.
 See draught of the bill reported in 1791 by the Committee.




3.
 Article 4 how would it operate among the Nations in general.  It would make a common cause among the British, Spaniards, Portuguese, who together take of our produce, and the two latter of whom make our Vessels free—one without a fine or duty.



19.
1.
 See State of the Trade from United States to the British American Islands and Colonies.




2.
 Are they necessary to an efficient Navigation system.




3.
 Is discrimination a general practice.




4.
 Nations who favor our  productions and Navigation.



20.
1.
 better in fact—query—in what respect.




2.
 This gives a clear Direction to the report.


